DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/04/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “gradual" and "gradually” in claim 1 render the claim indefinite. The terms “gradual" and "gradually” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms may refer to a specific cooling rate or a method of cooling or a property of the cooling such as the cooling being continuous. While the remarks filed 07/04/2022 refer to this meaning “the material temperature is slowly cooled” the specification does not provide any explicit support for this interpretation or any specific interpretation of the terms. Additionally, the target cooling temperature overlaps with the second annealing temperature in the range of 770-800°C, which further makes it unclear whether the cooling step is required to be performed if the second annealing were performed in this range. The term shall be interpreted to require a cooling such that the claimed ferrite and carbides are produced. Claim 3 is also rejected because it depends on claim 1 and does not resolve the indefiniteness. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US-20120321501-A1), hereinafter Chae.
Regarding Claim 1, Chae teaches a steel production method for a steel which includes the elements shown in Table 1.
Table 1
Element
Claim
Chae
Citation
Relationship
C
0.55-0.8
0.4-0.8
[0014]
Overlapping
Si
1 or less
0.1-1
[0015]
Within
Mn
1 or less
0.1-1
[0015]
Within
Cr
12-14
11-16
[0014]
Encompassing


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It is noted that the claimed “for a blade” is considered an intended use of the steel strip which does not limit the claimed method.
Chae further teaches the steel being produced in the form of a strip ([0001]) and being used to produce a razor ([0025]) which is the same as the claimed a steel strip for a blade.
It is noted that the claimed “for annealing a material for cold rolling” is considered to require the annealing be performed prior to cold rolling, and the claimed “for forming a steel strip by performing cold rolling one or more times on the material for cold rolling that has been batch annealed” is considered to require cold rolling be performed after batch annealing.
Chae further teaches the processing including batch annealing one to three times at 700-950°C ([0016]-[0017]) as well as that the annealing time is long and that as the time increases, homogenization beneficially increases, but so does production cost ([0046]) which overlaps the claimed a batch annealing step for annealing a material for cold rolling having the aforementioned composition in a batch annealing furnace, wherein the batch annealing step includes a first uniform temperature step for maintaining heating for 1 to 12 hours at an internal furnace temperature exceeding 450°C and less than 770°C and a second uniform temperature step, carried out after the first uniform temperature step, for maintaining heating for 1 to 16 hours at an internal furnace temperature exceeding 770°C and less than 900°C.
Furthermore, a person having ordinary skill in the art could through routine experimentation to optimize the production cost and homogenization, come to the portions overlapping the claims of a two time batch annealing with the first at 700-770°C for 1-12 hours and the second at 770-900°C for 1-16 hours which is within the claimed wherein the batch annealing step includes a first uniform temperature step for maintaining heating for 1 to 12 hours at an internal furnace temperature exceeding 450°C and less than 770°C and a second uniform temperature step, carried out after the first uniform temperature step, for maintaining heating for 1 to 16 hours at an internal furnace temperature exceeding 770°C and less than 900°C.
Chae further teaches a slow cooling in the furnace after the annealing and that ferrite and chromium carbide are produced by the annealing and cooling ([0046]) which overlaps the claimed a gradual cooling step for gradually cooling the material is performed until a material temperature reaches 600 to 800°C.
Chae further teaches a cold rolling being performed after the annealing ([0021]) which is the same as the claimed a cold rolling step for forming a steel strip by performing cold rolling one or more times on the material for cold rolling that has been batch annealed and gradually cooled.
Chae does not teach the steel containing Mo which is the same as the claimed wherein the steel strip for a blade does not contain Mo.
As discussed above, Chae teaches a ferrite and chromium carbide structure, and further teaches the carbides being at least 50 EA/100 µm2 ([0018]) which encompasses the claimed density of the carbide is 100 to 190 particles/100 µm2.

Regarding Claim 3, Chae teaches the claim elements as discussed above. 
Chae further teaches the size of the carbides being 0.1 µm or more ([0018]) and 10 µm or less ([0024]) which encompasses the claimed an average diameter of the carbide in the steel strip for a blade is 0.3 to 0.45 µm.
Chae further teaches the carbide size affecting the softening of the steel material ([0047]) and a person having ordinary skill in the art could through routine experimentation to optimize the softening of the steel material come to the claimed average diameter of the carbide in the steel strip for a blade is 0.3 to 0.45 µm.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736